 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 1 of 18

UNITED eu ELED
ALBUQU EN ES DIST
IN THE UNITED STATES DISTRICT COURT QUERQUE NEwCT Court
’ 1A MEXICO
FOR THE DISTRICT OF NEW MEXICO dv VEC Q7 2019
UNITED STATES OF AMERICA,
Plaintiff, Criminal No. 14-3609 JB

vs.

BENTLEY STREETT,

Defendant.

CONDITIONAL PLEA AGREEMENT
Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
Bentley Streett, and the Defendant’s counsel, Martin Lopez, III:
REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
2. The Defendant further understands the Defendant’s rights:
a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
c. at a trial:
1. to confront and cross-examine adverse witnesses,

il. to be protected from compelled self-incrimination,

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 2 of 18

il. to testify and present evidence on the Defendant’s own behalf, and
iv. to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to the following
charges contained in the second superseding indictment:
a. Count 2: Travel to Engage in Illicit Sexual Conduct, in violation of 18
U.S.C. § 2423(b);
b. Counts 3-4: Production of a Visual Depiction of a Minor Engaging in
Sexually Explicit Conduct, in violation of 18 U.S.C. § 2251(a);
c. Counts 5-7: Attempted Production of a Visual Depiction of a Minor
Engaging in Sexually Explicit Conduct, in violation of 18 U.S.C. §
2251(a);
d. Count 8: Distribution of Visual Depictions of Minors Engaged in Sexually
Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(2); and
e. Count 11: Possession of Visual Depictions of Minors Engaged in Sexually

Explicit Conduct, in violation of 18 U.S.C. § 2252A(a)(5)(B).

SENTENCING
4. The Defendant understands that the minimum and maximum penalty provided by
law for this offense is:
a. Count 2: imprisonment for a period of not more than 30 years;
b. Counts 3-7: imprisonment for a period of not less than 15 years, and not

more than 30 years, but, pursuant to 18 U.S.C. § 1591(e), if the defendant

has a prior conviction under Chapter 110, 18 U.S.C. § 1591, Chapter 71,

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 3 of 18

Chapter 109A, or Chapter 117, or under section 920 of title 10 (article 120
of the Uniform Code of Military Justice), or under the laws of any State
relating to aggravated sexual abuse, sexual abuse, or abusive sexual
conduct involving a minor or ward, or the production, possession, receipt,
mailing, sale, distribution, shipment, or transportation of child
pornography, or sex trafficking of children, the minimum and maximum
penalty is imprisonment for a period of not less than 25 years and not
more than 50 years;

Count 8: imprisonment for a period of not less than 5 years and not more
than 20 years, but, pursuant to 18 U.S.C. § 2252A(b)(1), if the Defendant
has a prior conviction under Chapter 110, 18 U.S.C. § 1591, Chapter 71,
Chapter 109A, or Chapter 117, or under section 920 of title 10 (article 120
of the Uniform Code of Military Justice), or under the laws of any State
relating to aggravated sexual abuse, sexual abuse, or abusive sexual
conduct involving a minor or ward, or the production, possession, receipt,
mailing, sale, distribution, shipment, or transportation of child
pornography, or sex trafficking of children, the minimum and maximum
penalty is imprisonment for a period of not less than 15 years and not
more than 40 years;

Count 11: imprisonment for a period of not more than 20 years, but,
pursuant to 18 U.S.C. § 2252A(b)(2), if the Defendant has a prior
conviction under Chapter 71, Chapter 109A, or Chapter 117, or under

section 920 of title 10 (article 120 of the Uniform Code of Military

 
Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 4 of 18

Justice), or under the laws of any State relating to aggravated sexual
abuse, sexual abuse, or abusive sexual conduct involving a minor or ward,
or the production, possession, receipt, mailing, sale, distribution,
shipment, or transportation of child pornography, or sex trafficking of
children, the minimum and maximum penalty is imprisonment for a period
of not less than 10 years and not more than 20 years;

e. a fine not to exceed the greater of $250,000 or twice the pecuniary gain to
the Defendant or pecuniary loss to the victim;

f. a term of supervised release of not less than 5 years, up to lifetime
supervision to follow any term of imprisonment. (If the Defendant serves a
term of imprisonment, is then released on supervised release, and violates
the conditions of supervised release, the Defendant’s supervised release
could be revoked — even on the last day of the term — and the Defendant
could then be returned to another period of incarceration and a new term
of supervised release.);

g. a mandatory special penalty assessment of $100.00; and

h. restitution as may be ordered by the Court.

5. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.
ELEMENTS OF THE OFFENSE
6. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of

the charges listed below:

 
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 5 of 18

Count 2: 18 U.S.C. § 2423(b), Travel to Engage in Illicit Sexual Conduct:

First:

Second:

   

Counts 3-4: 18 U.S.C. § 2251(a), Production of a Visual Depiction of a Minor Engagin

The defendant traveled in interstate commerce; and

The defendant’s purpose in traveling in interstate commerce was to
engage in any illicit sexual conduct with another person (as defined
in 18 U.S.C. § 2423(f)).

in Sexually Explicit Conduct:

First:

Second:

Third:

The defendant employed, used, persuaded, induced, enticed or
coerced the victim to take part in sexually explicit conduct (as
defined in 18 U.S.C. § 2256(2)(A)); for the purpose of producing a
visual depiction of such conduct;

At the time, the victim was a minor; and

Either:

(a) that the defendant knew or had reason to know that such visual
depiction would be mailed or transported across state lines or in
foreign commerce; or

(b) that the visual depiction was produced using materials that had
been mailed, shipped, or transported across state lines or in foreign
commerce by any means; or

(c) that the visual depiction was mailed or actually transported
across state lines or in foreign commerce.

Counts 5-7: 18 U.S.C. § 2251(a), Attempted Production of a Visual Depiction of a Minor
Engaging in Sexually Explicit Conduct:

First:

Second:

Third:

The defendant attempted to employ, use, persuade, induce, entice
or coerce the victim to take part in sexually explicit conduct (as
defined in 18 U.S.C. § 2256(2)(A)); for the purpose of producing a
visual depiction of such conduct;

At the time, the victim was a minor; and

Either:

(a) that the defendant knew or had reason to know that such visual
depiction would be mailed or transported across state lines or in
foreign commerce; or

 
Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 6 of 18

(b) that the visual depiction would be produced using materials that
had been mailed, shipped, or transported across state lines or in
foreign commerce by any means; or

(c) that the visual depiction would be mailed or actually
transported across state lines or in foreign commerce.

Count 8: 18 U.S.C. § 2252(a)(2), Distribution of Visual Depictions of Minors Engaged in
Sexually Explicit Conduct:

First:

Second:

Third:

Ww

The defendant knowingly distributed any child pornography (as
defined in 18 U.S.C. § 2256(8));

That the child pornography had been either:
(a) mailed; or
(b) shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer; or
(c) shipped or transported using any means or facility of
interstate or foreign commerce; and
1/24/18 124
That the production of such visual depictions involved a are ratty

propubeseentininor engaging in sexually explicit conduct.
rl

Count 11: 18 U.S.C. § 2252A(a)(5)(B), Possession of Visual Depictions of Minors
Engaged in Sexually Explicit Conduct:

First:

Second:

Third:

The defendant knowingly possessed, or accessed with intent to
view, materials that contained an image of child pornography (as
defined in 18 U.S.C. § 2256(8));

That the child pornography had been either:

(a) mailed, shipped, or transported using any means or facility of
interstate or foreign commerce, or in or affecting interstate or
foreign commerce by any means, including by computer; or

(b) produced using materials that had been mailed, shipped, or
transported in or affecting interstate or foreign commerce by any
means, including by computer; and

That the production of such visual depiction involved a
prepubescent minor engaging in sexually explicit conduct.

(Ie

 

i

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 7 of 18

DEFENDANT’S ADMISSION OF FACTS

7. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the second superseding indictment that increase
the statutory minimum or maximum penalties. I specifically admit the following facts related to
the charges against me, and declare under penalty of perjury that all of these facts are true and
correct:

Count 2: From on or about July 31, 2013, and continuing to on or about August 4,
2013, I, Bentley Streett, traveled from Albuquerque, New Mexico, to Sycamore,
Illinois, for the purpose of engaging in illicit sexual conduct with A.O. (Jane Doe 1).
Specifically, I flew on Southwest Airlines from Albuquerque to Sycamore, where I
picked up A.O. and brought her to a hotel room I rented in Sycamore in my name.
Once in the hotel room, I performed oral sex on A.O. and penetrated her vagina
with my fingers. I also had A.O. touch my penis with her hand. I knew A.O. was
14 years old at the time of this offense.

Count 3: For several days on or about November 13, 2013, in Bernalillo County,
New Mexico, I, Bentley Streett, did knowingly persuade N.M. (John Doe) to engage
is sexually explicit conduct for the purpose of producing a visual depiction that
would be transmitted to me in interstate commerce. Specifically, I communicated
with N.M. on Twitter, Skype, and text messaging. I communicated with N.M.
about sex and asked him to send me images of his penis after he masturbated.

N.M. sent me sexually explicit images of his nude penis, which I saved on my yellow
Nokia Lumia 920 cellular phone. I knew that N.M. was 14 at the time of this offense.

Count 4: From on or about December 6, 2013, and continuing to on or about
January 12, 2014, in Bernalillo County, New Mexico, I, Bentley Streett, did
knowingly persuade M.S. (Jane Doe 4) to engage is sexually explicit conduct for the
purpose of producing a visual depiction that would be transmitted to me in
interstate commerce. Specifically, I communicated with M.S. on Twitter, Skype,
Kik, and text messaging. I communicated with M.S. about sex and asked her to
send me nude images of herself. M.S. sent me sexually explicit images of her

 
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 8 of 18

genitals, which I saved on my Macintosh MacBook Pro laptop and yellow Nokia
Lumia 920 cellular phone. I knew that MLS. was 17 at the time of this offense.

Count 5: From on or about May 20, 2013, and continuing to on or about September
15, 2013, in Bernalillo County, New Mexico, I attempted to persuade A.O. to engage
in sexually explicit conduct for the purpose of producing a visual depiction that
would be transmitted to me in interstate commerce. Specifically, I communicated
with A.O. on both Twitter and through text messaging. I communicated with A.O.
about sex and asked for images of her genitals. A.O. sent me non-explicit images of
herself, which I saved onto my Macintosh MacBook Pro laptop. I knew A.O. was
14 years old at the time of this offense.

Count 6: From on or about September 15, 2013, and continuing to on or about
December 24, 2013, in Bernalillo County, New Mexico, I attempted to persuade J.S.
(Jane Doe 2) to engage in sexually explicit conduct for the purpose of producing a
visual depiction that would be transmitted to me in interstate commerce.
Specifically, I communicated with J.S. on both Twitter and through text messaging.
I communicated with J.S. about sex and asked for images of her genitals. J.S. sent
me non-explicit images of herself, which I saved onto my Macintosh MacBook Pro
laptop. I knew J.S. was 16 years old at the time of this offense.

Count 7: From on or about November 4, 2013, and continuing to on or about
January 29, 2014, in Bernalillo County, New Mexico, I attempted to persuade M.J.
(Jane Doe 3) to engage in sexually explicit conduct for the purpose of producing a
visual depiction that would be transmitted to me in interstate commerce.
Specifically, I communicated with M.J. on both Twitter and through text messaging.
I communicated with M.J. about sex and asked for images of her genitals. I sent
M.J. sexually explicit images of another minor in an attempt to persuade her. M.J.
sent me non-explicit images of herself, which I saved onto my Macintosh MacBook
Pro laptop and yellow Nokia Lumia 920 cellular phone. I knew that M.J. was 15 at
the time of this offense.

Count 8: On or about January 20, 2014, in Bernalillo County, New Mexico, I,
Bentley Streett, did knowingly distribute visual depictions of minors engaged in
sexually explicit conduct, which is child pornography. Specifically, using my yellow
Nokia Lumia 920 cellular phone, I knowingly sent two galleries of images depicting
minors engaged in sexually explicit conduct to M.J. One of the galleries of images I
sent was titled “wp_ss_20140120_0002.png” and depicted at least one minor

engaged in sexually explicit conduct.

Count 11: From on or about June 26, 2013, and continuing to on or about February
25, 2014, in Bernalillo County, New Mexico, I, Bentley Streett, knowingly possessed
a Macintosh MacBook Pro laptop, serial number 730197WDATM that contained
visual depictions of minors engaged in sexually explicit conduct, which is child
pornography. This device contains numerous images of child pornography, which

 
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 9 of 18

I obtained online and from minors, as described above. I saved the images on my
MacBook. One of the images I possessed on this device was titled “BXGk-u-
IIAAx3ZX.jpg” and depicted a minor engaged in sexually explicit conduct.

With respect to Counts 3-8 and 11, I now know that my Macintosh MacBook Pro

laptop hard drive and my Nokia Lumia 920 cellular phone were manufactured

overseas, in Thailand and China, respectively. Therefore, the devices traveled in
foreign and interstate commerce before reaching New Mexico. I understand that the
use of these devices and the use of the Internet in the commission of these offenses
affected interstate or foreign commerce.

8. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

RECOMMENDATIONS

9. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as
follows:

a. The United State agrees to recommend a sentence within Defendant’s final
guideline range as calculated by the district court.

b. As of the date of this agreement, the Defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the
Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a),
so long as the Defendant continues to accept responsibility for the

Defendant’s criminal conduct, the Defendant is entitled to a reduction of two

levels from the base offense level as calculated under the sentencing

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 10 of 18

guidelines, and if applicable, a reduction of an additional offense level
pursuant to USSG § 3E1.1(b).

C. The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. If the Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of

_ the parties’ recommendations, the Defendant’s final sentence is solely within
the discretion of the Court.

10. Apart from the recommendations set forth in this plea agreement, the United
States and the Defendant reserve their rights to assert any position or argument with respect to
the sentence to be imposed, including but not limited to the applicability of particular sentencing
guidelines, adjustments under the guidelines, departures or variances from the guidelines, and the
application of factors in 18 U.S.C. § 3553(a).

11. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any
information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct

under USSG § 1B1.3.

10

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 11 of 18

DEFENDANT’S ADDITIONAL AGREEMENT

12. | The Defendant understands the Defendant’s obligation to provide the United

 

States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

13. The Defendant agrees that, upon the Defendant’s signing of this plea agreement,
the facts that the Defendant has admitted under this plea agreement as set forth above, as well as
any facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

14, By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the defendant can show a fair and just reason as those terms are used in Rule 11(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of
any obligation it had under the agreement and defendant shall be subject to prosecution for any
federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

11
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 12 of 18

RESTITUTION

15. The parties agree that, as part of the Defendant’s sentence, the Court will enter an
order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A, and
the Child Protection and Obscenity Enforcement Act, 18 U.S.C. § 2259. No later than July 1 of
each year after sentencing, until restitution is paid in full, the Defendant shall provide the Asset
Recovery Unit, United States Attorney’s Office, P.O. Box 607, Albuquerque, New Mexico
87103, (1) a completed and signed financial statement provided to the Defendant by the United
States Attorney’s Office and/or the United States Probation Office and (2) a copy of the
Defendant’s most recent tax returns.

FORFEITURE

16. | The Defendant agrees to forfeit, and hereby forfeits, whatever interest the
Defendant may have in any asset derived from or used in the commission of the offense(s) in this
case. The Defendant agrees to cooperate fully in helping the United States (a) to locate and
identify any such assets and (b) to the extent possible, to obtain possession and/or ownership of
all or part of any such assets. The Defendant further agrees to cooperate fully in helping the
United States locate, identify, and obtain possession and/or ownership of any other assets about
which the Defendant may have knowledge that were derived from or used in the commission of
offenses committed by other persons.

17. The Defendant voluntarily and immediately agrees to forfeit to the United States
all of the Defendant’s right, title, and interest in the following assets and properties:

a. Yellow Nokia Lumia 920 cellular telephone;
b. Black Samsung SGH-T159 cellular telephone; and

c. Macintosh MacBook Pro laptop, S/N 730197WDATM

12

 
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 13 of 18

18. The Defendant agrees to fully assist the United States in the forfeiture of the
above-described property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to execution of any documents necessary to transfer the
Defendant’s interest in the above-described property to the United States.

19. The Defendant agrees to waive the right to notice of any forfeiture proceeding
involving the above-described property.

20. The Defendant knowingly and voluntarily waives the right to a jury trial on the
forfeiture of the above-described property. The Defendant knowingly and voluntarily waives all
constitutional, legal, and equitable defenses to the forfeiture of said property in any proceeding.
The Defendant agrees to waive any jeopardy defense or claim of double jeopardy, whether
constitutional or statutory, and agrees to waive any claim or defense under the Eighth
Amendment to the United States Constitution, including any claim of excessive fine, to the
forfeiture of said property by the United States or any State or its subdivisions.

SEX OFFENDER REGISTRATION AND NOTIFICATION

21. The Defendant understands that by pleading guilty, the Defendant will be required
to register as a sex offender upon the Defendant’s release from prison as a condition of
supervised release pursuant to 18 U.S.C. § 3583(d). The Defendant also understands that
independent of supervised release, the Defendant will be subject to federal and state sex offender
registration requirements, and that those requirements may apply throughout the Defendant’s
life. The Defendant understands that the Defendant shall keep the Defendant’s registration
current, shall notify the state sex offender registration agency or agencies of any changes to the
Defendant’s name, place of residence, employment, or student status, or other relevant

information within three business days after such change. The Defendant shall comply with

13
 

 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 14 of 18

requirements to periodically verify in person the Defendant’s sex offender registration
information. The Defendant understands that the Defendant will be subject to possible federal
and state penalties for failure to comply with any such sex offender registration requirements. If
the Defendant resides in New Mexico following release from prison, the Defendant will be
subject to the registration requirements of N.M.S.A. 1978 §§ 29-11A-1 to 10. The Defendant
further understands that, under 18 U.S.C. § 4042(c), notice will be provided to certain law
enforcement agencies upon the Defendant’s release from confinement following conviction.

22. As acondition of supervised release, the Defendant shall initially register with the
state sex offender registration in New Mexico, and shall also register with the state sex offender
registration agency in any state where the Defendant resides, is employed, works, or is a student,
as directed by the Probation Officer. The Defendant shall comply with all requirements of
federal and state sex offender registration laws, including the requirements to update the
Defendant’s registration information. The Defendant shall provide proof of registration to the
Probation Officer within 72 hours of release from imprisonment.

IMMIGRATION REMOVAL AND OTHER IMMIGRATION CONSEQUENCES

23. The Defendant recognizes that pleading guilty may have consequences with
respect to the Defendant’s immigration status if the Defendant is not a citizen of the United
States. Under federal law, a broad range of crimes are removable offenses, including the
offense(s) to which the Defendant is pleading guilty. Removal and other immigration
consequences are the subject of a separate proceeding, however, and the Defendant understands
that no one, including the Defendant’s attorney or the district court, can predict to a certainty the
effect of the Defendant’s conviction on the Defendant’s immigration status. The Defendant

nevertheless affirms that the Defendant wants to plead guilty regardless of any immigration

14

 
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 15 of 18

consequences that the Defendant’s plea may entail, even if the consequence is the Defendant’s
automatic removal from the United States.
CONDITIONAL PLEA

24. Pursuant to Fed. R. Crim. P. 11(a)(2), the defendant, with the consent of the
United States, reserves the right to appeal the Court’s rulings on the defendant’s motion to
suppress evidence (Doc. 177) and motion to dismiss (Doc.182) (the Court’s full opinion is
forthcoming). Ifthe defendant prevails on his appeal of the Court’s order, he shall be allowed to
withdraw his guilty plea.

WAIVER OF APPEAL RIGHTS

25. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, within or below the applicable advisory guideline range as determined by the
Court, as well as any order of restitution entered by the Court. The Defendant specifically
agrees not to appeal the Court’s resolution of any contested sentencing factor in determining the
advisory sentencing guideline range. In other words, the Defendant waives the right to appeal
both the Defendant’s conviction(s) and the right to appeal any sentence imposed in this case
except to appeal the sentence to the extent, if any, that the Court may depart or vary upward from
the advisory sentencing guideline range as determined by the Court. In addition, the Defendant
agrees to waive any collateral attack to the Defendant’s conviction(s) and any sentence,
including any fine, pursuant to 28 U.S.C. §§ 2241 or 2255, or any other extraordinary writ,

except on the issue of defense counsel’s ineffective assistance. The defendant reserves the right

15

 
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 16 of 18

to appeal the Court’s ruling on his motion to suppress evidence (Doc. 177) and motion to dismiss
(Doc. 182), as stated in 724.
GOVERNMENT?’S ADDITIONAL AGREEMENT

26. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. Following sentencing, the United States will dismiss counts 1, 9, 10, and 12.
b. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present second
superseding indictment.

27. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

28. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). There have been no promises from anyone as to what
sentence the Court will impose. The Defendant also represents that the Defendant is pleading
guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

29. The Defendant agrees that if the Defendant violates any provision of this
agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

16
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 17 of 18

statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.
SPECIAL ASSESSMENT

30. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $800.00 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

31. | This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

AGREED TO AND SIGNED this Wn day of DUA UWagh-., 2018.

JOHN C. ANDERSON
United States Attorney

gy J. MEASE

Assistant United States Attorney
Post Office Box 607
Albuquerque, New Mexico 87102
(505) 346-7274

17
 

Case 1:14-cr-03609-JB Document 184 Filed 12/07/18 Page 18 of 18

 

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

WATT

j

MARTIN EOPEZ, III
Attorney for the Defendant

 

I have carefully discussed every part of this agreement with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me
of my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of
the relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.
0 )
b he af HM
BENTLEY STREETT

Defendant

 

 

18
